Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/753,193 filed on December 16, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention has been amended as “SEMICONDUCTOR DEVICE INCLUDING GLASS SUBSTRATE HAVING IMPROVED RELIABILITY AND METHOD OF MANUFACTURING THE SAME”

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-2, 4-14, 16-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device, comprising:
....


7.	The following is an examiner’s statement of reasons for allowance:
Claim 14: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing a semiconductor device, comprising:
....
forming a resist that covers the wiring layer; removing the glass substrate in a non-formed region of the resist for forming an opening in the glass substrate, wherein the non-formed region is a region in which the resist is not formed, and an opening width of the opening in the glass substrate is greater than an opening width of the non-formed region of the resist; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The following is an examiner’s statement of reasons for allowance:
Claim 19: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing a semiconductor device, comprising:
....
filling a resin on a back surface of the electronic component after arranging the electronic component inside the opening; and removing a part of the resin to fill a heat radiating conducting material; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device/method of manufacturing a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 14 and 19 are allowable. Since the independent claims 1, 14 and 19 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2, 4-13 of the independent claim 1, and the dependent claims 16-18 of the independent claim 14, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 14 and 19 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 14 and 19 are deemed patentable over the prior art.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819